                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DEYONTAE CORNAIL STINSON,

        Plaintiff,
                                                  Case No. 19-cv-379-jdp
   v.

RENNAE SCHUELER, ANGELA
HODGE, SALAMULLAH SYED,
TERESA EAILR, AND DENISE
VALERIUS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             12/3/2019
        Peter Oppeneer, Clerk of Court                    Date
